Case 1:20-cv-05596-PGG Document 1-7 Filed 07/20/20 Page 1 of 2




                         EXHIBIT G
                            Case 1:20-cv-05596-PGG Document 1-7 Filed 07/20/20 Page 2 of 2
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                              5/31/20, 8*12 PM




                                                                                 Aleksandra Hilvert <aleksandra@lowelaw.com>



 Fwd: A Zine Called Mike; a YA novel
 Aimee Condayan <aimee.condayan@gmail.com>                                                              Fri, May 29, 2020 at 12:52 PM
 To: Aleks Hilvert <aleksandra@lowelaw.com>

    Here's a check-in email I sent her while revising and her response.

    ---------- Forwarded message ---------
    From: Sarah LaPolla <sarah@bradfordlit.com>
    Date: Wed, Jun 18, 2014 at 2:36 PM
    Subject: Re: A Zine Called Mike; a YA novel
    To: Aimee Condayan <aimee.condayan@gmail.com>


    Hi Aimee,

    Thanks so much for checking in! No worries on the timeline. I definitely prefer your best work over your quickest!
    Looking forward to taking another look at this once it's finished.

    Hope you're enjoying your summer so far.

    Best,
    Sarah


    Sarah LaPolla
    Literary Agent
    Bradford Literary Agency
    sarah@bradfordlit.com



    On Tue, Jun 17, 2014 at 1:20 PM, Aimee Condayan <aimee.condayan@gmail.com> wrote:
     Hi Sarah,

         I realize that your willingness to read a revision is not a true "R&R" request, but I wanted to check in and say that I
         am diligently revising my manuscript and that I do plan to resubmit to you. I hope to have this completed very soon.
         I have two young kids and a full-time job, so it's taking me a while. But I'd rather take longer and be sure I've done
         well than send you some half-baked revision for sure!

         Anyway, thank you again for reading my previous version and providing feedback. I hope you will enjoy the revision.

         Cheers,
         Aimee Condayan
         aimee.condayan@gmail.com
         Twitter: @sallybelle75
         [Quoted text hidden]




    --

https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…=msg-f%3A1668055761408968100&simpl=msg-f%3A1668055761408968100        Page 1 of 2
